    Case 4:20-cv-00167-P Document 10 Filed 07/28/20              Page 1 of 5 PageID 52



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                             FORT WORTH DIVISION

GABRIEL PAUL SALAS,                         §
              Petitioner,                   §
                                            §
VS.                                         §    Civil Action No. 4:20-CV-167-P
                                            § (Consolidated with No. 4:20-CV-249-P)
BILL WAYBOURN, Sheriff,                     §
Tarrant County, Texas,                      §
                   Respondent.              §

                                OPINION AND ORDER

       Before the Court is a consolidated petition for writ of habeas corpus pursuant to 28

U.S.C. § 2241 filed by Petitioner, Gabriel Paul Salas, a state pretrial detainee confined in the

Tarrant County jail, against Bill Waybourn, sheriff of Tarrant County, Texas, Respondent.

After considering the pleadings and relief sought by Petitioner, the Court has concluded that

the petition should be dismissed in part as premature and in part on exhaustion grounds.

                                      BACKGROUND

       Petitioner has been indicted in Tarrant County, Texas, Case Nos. 1598196D,

1595686D, and 1531338D, for the offenses of obstruction or retaliation and is confined

awaiting trial. Resp’t’s Resp., No. 4:20-CV-167-P, 19,1 ECF No. 7. Petitioner filed a prior

§ 2241 challenging his continued confinement in Case No. 1531338D. He challenges his

continued confinement in Case Nos. 1598196D and 1595686D in this petition. In the lead

case, Petitioner raises four grounds for relief relevant to Case No. 1595686D, in which he



       1
        The pagination in the ECF header is used.
    Case 4:20-cv-00167-P Document 10 Filed 07/28/20              Page 2 of 5 PageID 53



claims that (1) he was denied a proper handwriting analysis; (2) and (3) his constitutional

rights are being violated by the denial of his right to a speedy trial and the denial of bail or

reasonable bail; and (4) there is no physical evidence against him. Pet., Case No. 4:20-CV-

167-P, 5-6, ECF No. 1. In the consolidated case, Petitioner raises three grounds for relief

relevant to Case No. 1598196D, in which he claims that his constitutional rights are being

violated by (1) the denial of his right to a speedy trial; (2) forced involuntary servitude or

slavery before being convicted; and (3) the denial of bail or reasonable bail. Pet., Case no.

4:20-CV-249-P, 5-6, ECF No. 1. Respondent filed a response in Case No. 4:20-CV-167-P,

prior to consolidation, asserting that the petition should be dismissed in part as premature and

in part for failure to exhaust state court remedies. Resp’t’s Resp., 4:20-CV-167-P, 3-7, ECF

No. 7. Although given the opportunity, Respondent did not file a supplemental response in

Case No. 4:20-CV-249-P following consolidation.

                                       DISCUSSION

       Petitioner’s claims in the lead case that he was denied a proper handwriting analysis

and that there is no physical evidence against him are premature and do not invoke federal

habeas-corpus review prior to a judgment of conviction by a state court. See Brown v. Estelle,

530 F.2d 1280, 1282-83 (5th Cir. 1976).

       While Petitioner’s remaining constitutional claims may invoke pre-trial federal

habeas-corpus review under § 2241, he must satisfy two requirements. First, he must be in

custody. See 28 U.S.C. § 2241(c); Dickerson v. Louisiana, 816 F.2d 220, 224 (5th Cir. 1987).


                                               2
    Case 4:20-cv-00167-P Document 10 Filed 07/28/20              Page 3 of 5 PageID 54



Clearly, Petitioner, who remains incarcerated in the Tarrant County jail on the pending

criminal charges, is “in custody” for purposes of § 2241.

       Second, he must have exhausted his available state remedies. See Dickerson, 816 F.2d

at 224. State remedies are ordinarily not considered exhausted so long as the petitioner may

effectively present his claims to the state courts by any currently available and adequate

procedure. Braden v. 30th Jud. Cir. Ct. of Ky., 410 U.S. 484, 489 (1973). Typically, in order

to exhaust, a petitioner must fairly apprise the highest state court of the federal rights that

were allegedly violated. See Deters v. Collins, 985 F.2d 789, 795 (5th Cir. 1993); Richardson

v. Procunier, 762 F.2d 429, 432 (5th Cir. 1985). In Texas, this requires that the claims be

presented to the Texas Court of Criminal Appeals by way of either a petition for discretionary

review, either from conviction itself or, as here, from the disposition of a pre-conviction

application for writ of habeas corpus, or post-conviction writ of habeas corpus. See Deters,

985 F.2d at 795; Procunier, 762 F.2d at 432; see also Sones v. Hargett, 61 F.3d 410, 415 (5th

Cir. 1995) (exhaustion of state remedies may be accomplished either directly or collaterally).

A petitioner may be excused from the exhaustion requirement only if he can show

“exceptional circumstances of peculiar urgency.” Deters, 985 F.2d at 795. Absent such

circumstances, a pre-trial detainee may not adjudicate the merits of his constitutional claims

before a judgment of conviction has been entered by a state court. Braden, 410 U.S. at 489.

“Derailing of pending state proceedings by an attempt to litigate constitutional defenses

prematurely in federal court” is not allowed. Id. at 493.


                                              3
    Case 4:20-cv-00167-P Document 10 Filed 07/28/20                Page 4 of 5 PageID 55



       On this date, the Court has confirmed via electronic communication with the state

district clerk’s office that Petitioner filed a pro se writ(s) of habeas corpus in the state trial

court pertaining to his pending criminal cases, which remain pending. As such, the state’s

highest court has not yet been afforded a fair opportunity to consider and rule on the merits

of the claims. Consequently, absent “exceptional circumstances,” such showing not having

been demonstrated by Petitioner, federal-court interference in the normal functioning of the

state’s criminal processes at this juncture is unwarranted. Therefore, this Court should, and

will, abstain from considering Petitioner’s claims out of deference to the state courts.

       In summary, Petitioner’s claims that he was denied a proper handwriting analysis and

that there is no physical evidence against him are premature and, as to the remaining claims,

he has not satisfied the exhaustion requirement or shown that he should be excused from the

exhaustion requirement by demonstrating exceptional circumstances warranting federal

intrusion at this time. As to those claims, Petitioner must first pursue his state court remedies

through completion before seeking relief under § 2241. Accordingly, dismissal of this

petition in part as premature and in part for failure to exhaust state remedies is appropriate.

                                       CONCLUSION

       For the reasons discussed herein, Petitioner’s petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2241 is DISMISSED without prejudice in part as premature and in




                                                4
    Case 4:20-cv-00167-P Document 10 Filed 07/28/20        Page 5 of 5 PageID 56



part for failure to exhaust state court remedies. Further, for the reasons discussed, a

certificate of appealability is denied.

       SO ORDERED on this 28th day of July, 2020.




                                  Mark T. Pittman
                                  UNITED STATES DISTRICT JUDGE




                                          5
